Citation Nr: 0732833	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  99-11 641A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for a disability 
manifested by bilateral hand numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1956 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in 
November 2002, August 2004, and July 2005, and was remanded 
on each occasion for further development.

A review of the claim files reflects that the veteran has 
raised an inferred claim of entitlement to service connection 
for a disability manifested by bilateral hand numbness as 
secondary to a cervical spine disability.  (See, February 
2001 RO Hearing Transcript and February 2007 VA examination 
report.)  As this issue has not been developed for appellate 
review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The competent clinical evidence of record demonstrates 
that a low back disability, to include arthritis and 
degenerative disc disease, was initially demonstrated years 
after service and has not been shown by competent clinical 
evidence to be etiologically related to the veteran's active 
service.

2.  The competent clinical evidence of record demonstrates 
that a cervical spine disability, to include arthritis and 
degenerative disc disease, was initially demonstrated years 
after service and has not been shown by competent clinical 
evidence to be etiologically related to the veteran's active 
service.

3.  The competent clinical evidence of record demonstrates 
that veteran's bilateral hand numbness was initially 
demonstrated years after service and has not been shown by 
competent clinical evidence to be etiologically related to 
his active service.

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active service, and arthritis may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).

2.  A cervical spine disability was not incurred in or 
aggravated by active service, and arthritis may not be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2007).

3.  A disability manifested by bilateral hand numbness was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In the present case, VA satisfied its duty to notify by means 
of August 2004 and August 2005 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also requested to send any 
pertinent information and evidence in his possession to VA.  
A March 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date in the event of award of the benefits 
sought.  Nevertheless, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, complete VCAA notification 
was not achieved until after the initial AOJ adjudication of 
the claims.  Indeed, VCAA was enacted after the April 1999 
initial AOJ adjudication of the claims.  Nevertheless, the 
Court in Pelegrini noted that such requirement did not render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, Pelegrini specifically noted 
that there was no requirement that the entire rating process 
be reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication, the case was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private treatment 
records, and VA examination reports.  Additionally, the 
claims file contains the veteran's statements in support of 
his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

1.  Lumbar and Cervical Spine Disabilities

The veteran asserts that service connection is warranted for 
lumbar and cervical spine disabilities that he contends are 
due to a 1957 automobile accident in which he was involved.  
His service medical records indeed reflect that in April 1957 
he complained of experiencing neck and back stiffness after 
being involved in an automobile accident four days prior.  He 
also sought treatment in May 1957 for neck and back pain and 
was put on light duty.  There were no subsequent complaints 
or findings with regard to the neck or back during the 
remainder of active service, nor on examination for 
separation from service in October 1957.  

With respect to a current disability, the record reflects 
that the veteran has been diagnosed with degenerative disc 
disease and degenerative joint disease of the lumbar and 
cervical spine.

As to the etiology of the veteran's current lumbar and 
cervical spine disabilities, a private examiner, in July 
1999, opined that such conditions were the result of the 
injury that he suffered in 1957.  Conversely, in April 2007, 
a VA examiner opined that it was "more likely than not that 
there is no relationship or causation between the jeep 
accident in 1957 and the present extensive problems that he 
has with his neck and lower back.  The present problems are 
not in any way related to the original jeep accident."  In 
reaching this conclusion, the examiner stated that the 
veteran's injury occurred in 1957 and there was no report of 
any back or neck problems in his separation physical 
examination of 1957.  The examiner further stated that:

We next find that his treatment for his 
neck and back began with chiropractic 
treatment, in 1996.  Thus, there is no 
evidence of continuity of care required 
from 1957 to 1996.  His neck and back 
problems are so extensive and severe that 
one traumatic event would not account for 
the problems as noted above.  Apparently, 
the veteran was doing quite well between 
1957 and 1996, as far as his back and 
neck are concerned.

In weighing all of the medical evidence of record, the Board 
observes that the July 1999 examiner, unlike the April 2007 
examiner, did not review the veteran's service medical 
records or provide any clinical rationale to support his 
opinion.  The Court has held that that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  See, Grover v. West, 12 Vet. App. 109, 112 (1999).  
It has also held that a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty and that a 
medical opinion is inadequate when unsupported by clinical 
evidence.  See, Bloom v. West, 12 Vet. App. 185, 187 (1999).  
See also, Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Thus, in determining whether the veteran's current low back 
and cervical spine disabilities are related to his 1957 
accident, the Board finds that the April 2007 VA examination 
report provides more supporting clinical data and rationale 
against an etiological relationship than the private, July 
1999 opinion in support of such a relationship, and thus has 
more probative value.  Therefore, the Board concludes that 
the preponderance of the evidence does not establish that 
there is an etiological relationship between the veteran's 
current low back and cervical spine disabilities.  
Accordingly, the Board finds that the veteran is not entitled 
to a grant of service connection on a direct basis for his 
current low back and cervical spine disabilities.
In order to establish service connection on a presumptive 
basis, the veteran's arthritis must have become manifest to a 
degree of 10 percent or more within one year from the date of 
termination of his period of service.  In this case, there is 
no evidence that the veteran's arthritis manifested itself to 
a compensable degree within one year of his separation from 
service.  In fact, the record reflects that the first 
clinical findings consistent with lumbar and cervical spine 
arthritis was in 1996, which was many years after service.  
Hence, the Board finds that evidence of record does not 
establish that the veteran is entitled to service connection 
on a presumptive basis for his current cervical and lumbar 
spine arthritis.

In conclusion, although the veteran asserts that his current 
low back and cervical spine disabilities are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The medical 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.   
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for a 
low back disability and a cervical spine disability.

2.  Bilateral Hand Numbness

The veteran asserts that service connection is warranted for 
bilateral hand numbness.  The record reflects that the 
veteran has sought treatment for bilateral hand numbness 
since 1999.  A VA examiner, in April 2007, diagnosed such 
condition as bilateral hand peripheral neuropathy.  

With respect to an in-service injury or disease, the 
veteran's service medical records show that in June 1957, he 
sought treatment after injuring his right index finger with a 
hammer.  However, there is no evidence that the veteran 
complained of experiencing numbness in his finger or hand as 
a result of such injury.  Indeed, the veteran's service 
medical records are silent for complaints of, or treatment 
for hand numbness.  Moreover, the veteran, in an October 1957 
Report of Medical History, denied a history of neuritis or 
paralysis.

The Board notes that in the absence of demonstration of 
continuity of symptomatology, the initial clinical 
demonstration in the record of bilateral hand numbness in 
1999, more than 40 years after the veteran's 1957 separation 
from service to be too remote from service to be reasonably 
related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Moreover, there is no clinical opinion of record 
that etiologically relates the veteran's bilateral hand 
numbness to any incident in service.  Indeed, a VA examiner, 
in April 2007, opined that such symptomology displayed a 
pattern of peripheral neuropathy which was a pattern of the 
veteran's diabetes mellitus type 2.  Therefore, in the 
absence of any evidence to the contrary, the Board finds that 
the veteran's bilateral hand numbness is not etiologically 
related to service.  

In conclusion, although the veteran asserts that his current 
bilateral hand numbness is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence of 
record is of greater probative value than the veteran's 
statements in support of his claim.  The Board has considered 
the doctrine of giving the benefit of the doubt to the 
veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. 
§ 3.102 (2007), but does not find that the evidence is of 
such approximate balance as to warrant its application.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
bilateral hand numbness, on a direct incurrence basis.
 



ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to service connection for a cervical spine 
disability is denied.

Entitlement to service connection for a disability manifested 
by bilateral hand numbness, on a direct incurrence basis, is 
denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


